DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has not been filed in parent Application CHINA 202010771976.4 08/04/2020.

Election/Restrictions
4.          Applicant’s election of Group I, claims 1-12 with traverse for Group Il, claims 13-14, without traverse for Group III, claim 15 in the reply filed on 11/24/21 is acknowledged. Applicants have stated “Applicant believes Group I and Il are drawn to (1) A product and a process specially adapted for the manufacture of the said product, which have unity of invention.”
5.        It has been noted that the Group election was non-responsive/non-compliant. Further the application is not a national stage/PCT. Hence, applicants arguments for the 
6.       Claims 1-15 are pending. Claims 13-15 are withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention. Claims 1-12 are examined. 

Specification
7.        Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. In an instant case, the recitations “The invention provides” in line 1 and “in the invention” in line 6 are implied.


Claim Rejections - 35 USC § 112
8.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.        Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.      (a) Claim 9 recites the limitation "the lipophilic emulsifier" and “the oil-phase solvent” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
(b) Claim 9 recites the limitation "the hydrophobic monomer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
(c) Claim 9 recites the limitation "the solution A" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
(d) Claim 9 recites the limitation "the deoxygenated and deionized water" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
(e) Claim 9 recites the limitation "the solution B" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
(f) Claim 9 recites the limitation "the chain extender and initiator" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
(g) Claim 9 recites the limitation "the microemulsion C" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 9 recites the limitation "the precipitant" and “the solid phase” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
11.      (a) In claim 9, the conjunction “and” or “or” is missing between the features of (3) and (4). 
(b) In claim 10, the conjunction “and” or “or” is missing between the features of (iii) and (iv). 
(c) In claim 11, the conjunction “and” or “or” is missing between the features of (iii) and (iv). 
(d) In claim 12, the conjunction “and” or “or” is missing between the features of (iv) and (v). 
12.        A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 10-12  recites the broad recitation of the mass ratios and/or percentages, and the claim also recites the mass ratios and/or percentages in terms of ‘further preferred’ which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Appropriate correction is required.

Allowable Subject Matter
13.       Claims 1-8 are allowed.  
14.       The following is a statement of reasons for the indication of allowable subject matter:  Closest prior arts are Bai (CN 109825269, hereinafter called “Bai-1”), Bai (CN 109796949, hereinafter called “Bai-2), and Wei (CN 102516431).
            Claim 1 is directed to a high-temperature resistant, high-strength, and thixotropic gel plugging agent, characterized in that it comprises raw materials in the following mass percent: 8-20% acrylamide monomer, 0.05-0.5% reactive polymer, 0.1-1.0% organic polymer cross-linker, 3.0-8.0% resin toughening agent, 1.0-5.0% flow pattern regulator, 0.01-0.5% cross-linking regulator, and water in the remaining percentage. Thus, claim 1 require the amounts of 6 component and the remaining amount is water.  
         Bai-1 discloses a high-temperature resistant, high-strength, and thixotropic gel plugging agent, wherein the plugging agent (claims 1-2, pages 2-3) comprises monomer such as acrylamide 5-12wt%, overlapping instant claim range of 8-20%, the solid phase organic macromolecular crosslinking agent is 0.5-1.5 wt%, overlapping at the end point 0.05-0.5% reactive polymer, the content of the first initiator is 0.1-0.5 wt%, fall into claimed 0.01-0.5% cross-linking regulator, the content of the rheology control agent is 1-5 wt%, read on 1.0-5.0% flow pattern regulator, and plasticizer is 0.5-2 wt%. It has been noted that Bai-1 discloses organic crosslinker 1-3.5 wt% for the synthesis of solid phase organic macromolecular crosslinking agent (page 2, line 38). The instant claim 1 require the amounts of 6 component and the remaining amount is water.  Bai-1 at only one place (example 1) discloses the term (rest is water), e.g. gel plugging agent consisting 
          Bai-2 discloses gel with higher gel strength and shear toughness, wherein the gel (page 2, lines 5-7, claims, example 1) comprises the content of the vinyl polymerizable such as acrylamide monomer is 8-15 wt%, fall into instant claim range of 8-20%, the solid phase organic macromolecular content of the cross-linking agent is 1-2 wt%, outside the range of 0.05-0.5% reactive polymer, the content of the first initiator is 0.1-0.3 wt%, fall into claimed 0.01-0.5% cross-linking regulator, the content of the particle toughener is 0.5-2 wt%, overlapping 1.0-5.0% flow pattern regulator, the content of the fiber toughening agent is 0.5-2 wt %, outside the range of resin toughening agent 3-8%, wherein the composition further contains water, water and other components of the total content is 100 %. It has been noted that Bai-2 discloses organic crosslinker 1-3.5 wt% for the synthesis of solid phase organic macromolecular crosslinking agent (page 2, line 34). The instant claim 1 require the amounts of 6 component and the remaining amount is water.  Bai-2 (example 1) discloses the term (rest is water), e.g. gel plugging agent is composed of: the content of the vinyl polymerizable monomer is 10 wt%, the content of solid phase organic macromolecular crosslinking agent is 1.2 wt%, the content of the first initiator is 0.12 wt%, the content of the particle toughener is 1.0 wt%, the content of 
          Wei discloses an acrylamide gel for plugging, based on the total weight of the acrylamide gel, comprising the following raw materials: macromolecular crosslinking agent 0.8-1.2 %, acrylamide monomer 8% -15%, ammonium sulfate 0.5 -2%, the rest is water (page 2, lines 37-40). Wei does not disclose other components of claim 1. Closest prior arts do not suggest or disclose claimed high-temperature resistant, high-strength, and thixotropic gel plugging agent.

Conclusion
15.       Claims 9-12 are not allowed (please See 112 rejection)
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766